On December 15, 1999, this court suspended respondent for a period of two years with the second year to be stayed and respondent to be monitored by relator and the Ohio Lawyers Assistance Program. On December 18, 2000, relator filed a motion for an order to show cause. On February 12, 2001, the court granted the motion and ordered respondent to show cause why he should not be found in contempt for failure to obey the court’s December 15, 1999 order. On February 27, 2001, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS ORDERED that the motion be, and it hereby is, dismissed.
Cook, J., would deny the motion.